Name: 2003/46/EC: Council Decision of 22 January 2002 on the signing and the provisional application of the Agreement between the European Community and the Lao People's Democratic Republic on trade in textile products initialled in Brussels on 3 December 2001
 Type: Decision
 Subject Matter: leather and textile industries;  tariff policy;  Asia and Oceania;  European construction;  international trade
 Date Published: 2003-01-22

 Avis juridique important|32003D00462003/46/EC: Council Decision of 22 January 2002 on the signing and the provisional application of the Agreement between the European Community and the Lao People's Democratic Republic on trade in textile products initialled in Brussels on 3 December 2001 Official Journal L 016 , 22/01/2003 P. 0023 - 0057Council Decisionof 22 January 2002on the signing and the provisional application of the Agreement between the European Community and the Lao People's Democratic Republic on trade in textile products initialled in Brussels on 3 December 2001(2003/46/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 133 in conjunction with the first sentence of the first subparagraph of Article 300(2) thereof,Having regard to the proposal from the Commission(1),Whereas:(1) The Commission has negotiated on behalf of the Community an Agreement on trade in textile products with the Lao People's Democratic Republic.(2) The Agreement was initialled on 3 December 2001.(3) Subject to its possible conclusion at a later date, the Agreement should be signed on behalf of the Community.(4) It is appropriate to apply this Agreement on a provisional basis as from 1 January 2002 pending the completion of the relevant procedures for its formal conclusion, subject to reciprocity,HAS DECIDED AS FOLLOWS:Article 1The signing of the Agreement between the European Community and the Lao People's Democratic Republic on trade in textile products is hereby approved on behalf of the Community, subject to the Council Decision concerning the conclusion of the said Agreement.The text of the Agreement is attached to this Decision.Article 2The President of the Council is hereby authorised to designate the person empowered to sign the Agreement on behalf of the Community subject to its conclusion.Article 3Subject to reciprocity, the Agreement shall be applied on a provisional basis as from 1 January 2002 pending the completion of the procedures for its conclusion.Done at Brussels, 22 January 2002.For the CouncilThe PresidentR. de Rato y Figaredo(1) Proposal of 21 December 2000 (not yet published in the Official Journal).